DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 112
3. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

4. The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
Regarding lack of enablement issue of instant claims 1 and 4-20 for hydrates, solvates or prodrug forms of instant compounds of formula (I), there is no teaching or guidance present in the specification for preparing any specific hydrates (mono, di, tri or tetra), solvates or prodrugs. Preparation of specific hydrates or solvates of any compound is a very specialized field and involves their characterization using different techniques such as infrared spectrum, XRD powder diffraction etc. There is no teaching or guidance present in the specification regarding any specific solvents used for preparing specific hydrates or solvates and their characterization using any techniques such as XRD powder diffraction or infrared spectrum etc. There is not even a single example present for preparing any specific hydrate or solvate of instant compounds of formula (I). There is lot of unpredictability regarding stability of different hydrates or solvates of any compound in the art. Therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue experimentation to select specific hydrates or solvates of instant compounds with enhanced stability properties.
Regarding prodrug forms, there is no teaching or guidance present in the specification for preparing specific types of prodrug form such carboxylic acid esters, amino acid or amide esters, phosphate esters, phosphono esters, sulfate esters etc. There is not even a single working example present in the specification for preparing any type of specific prodrug form of instant compounds of formula (I). There is lot of unpredictability in the art for efficacy of different types of prodrug forms of any known compound following their in vivo administration since their efficacy depends upon various factors such as absorption from gut, metabolism by esterases etc. Therefore, in absence of such teachings, guidance, presence of working examples and unpredictability, it would require undue experimentation to select specific types of prodrug forms of instant compounds of formula (I) which will be effective following in vivo administration.
6. Claims 10-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating irritable bowel syndrome, does not reasonably provide enablement for treating any other disease condition.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. The following eight different factors (see Ex parte Foreman, 230 USPQ at 547; Wands, In re, 858.F. 2d 731, 8 USPQ 2d 1400, Fed. Cir. 1988) must be considered in order for the specification to be enabling for what is being claimed:
Quantity of experimentation necessary, the amount of direction or guidance provided, presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability and the breadth of claims. In the instant case, the specification is not enabling based on atleast four of the above mentioned eight different factors such as quantity of experimentation necessary, the amount of direction or guidance provided, presence of working examples, state of the prior art, unpredictability and the breadth of claims.
The specification mentions that the instant dimer of buprenorphine is a partial agonist at opioid mu receptors and antagonist at opioid kappa receptors. However, there is no teaching or guidance present in the specification that compounds having partial agonist activity at opioid mu receptors and antagonist activity at opioid kappa receptors are well known to treat disease conditions associated with both hyperactivity and hypoactivity of every known opioid receptor including mu, kappa, sigma and delta opioid receptors. The applicants have not provided any prior art references showing well established utility of compounds having partial agonist activity at opioid mu receptors and antagonist activity at opioid kappa receptors to treat disease conditions associated with both hyperactivity and hypoactivity of every known opioid receptor including mu, kappa, sigma and delta opioid receptors. There are no working examples present showing efficacy of instant dimer of buprenorphine in animal models of any disease condition including visceral hyperalgesia and short bowel syndrome. In absence of such teachings, guidance, prior art and working examples, it would require undue experimentation to demonstrate efficacy of instant dimer of buprenorphine in animal models of every known disease condition associated with both hyperactivity and hypoactivity of every known opioid receptor including mu, kappa, sigma and delta opioid receptors and hence their utility for treating these disease conditions.

7. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


8. The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9. Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 10-14 and 19-20, specific disease conditions associated with either hyperactivity or hypoactivity of specific opioid receptors (mu, kappa, delta, sigma) are not defined.
Claims 10-18 are directed to use of compound for treating disease conditions. However, it is not clear who is being treated and furthermore, the steps of administration are missing in the claims.

Allowable Subject Matter
10. Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

11. The instant compounds of formula (I) are allowable over the prior art since they are neither disclosed nor obvious over the prior art. In the prior art, Singh (U.S. Patent 9,321,780 B2) discloses Buprenorphine dimer for treating irritable bowel syndrome (see claims) which is closely related to the instant compounds of formula (I). However, the dimer disclosed by Singh differs in structure from the instant compounds of formula (I) by having two buprenorphine compounds attached via two phenyl rings of buprenorphine instead of instant phenyl ring and bicyclic ring of the buprenorphine compounds. Furthermore, there is no teaching, suggestion or motivation in the prior art to modify the dimer disclosed by Singh to prepare the instant compounds of formula (I).

12. Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARANJIT AULAKH whose telephone number is (571)272-0678. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



                                       /CHARANJIT AULAKH/                                       Primary Examiner, Art Unit 1625